IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT ()F OHIO
WESTERN ])IVISION AT DAYTON

United States of America,
Plaintiff, Case 3:15-€1'-101

-vs- Magistrate Judge Ovington

Ashley Wilson,

Defendant.
ORDER

On oral motion of the United States in open court, pursuant to the plea agreement of the
parties and Fed. R. Crirn. P. 7(e), and With the Det`endant’S consent, the charge of PoSSeSSion of
Marijuana, in violation of 21 U.S.C., Section 844, made in Count 1 of the Inforrnation, is hereby
AMENDED to charge Possession of Drug Paraphemalia, a fourth degree misdemeanor, in

violation of O.R.C. Section 2925.14(€)(1).
IT IS SO ORDERED

Date: 50 /9 . x J’é”""" %%/g--

United States Magistra udge

 

A/g/&%/Z/f 71££@1,/2¢» k

Stant United States Attomey

